DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 18 JANUARY 2022, with respect to the 112(b) rejection and the 103 rejection have been fully considered and are persuasive.  The 112(b) rejection and the 103 rejection has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 NOVEMBER 2021 was filed after the mailing date of the Non-Final Office Action on 03 NOVEMBER 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 22 JANUARY 2022, Applicant has asserted that the applied references to BENAVIDES in view of SCHLAUTMANN do not suggest the claimed invention.  In particular, Applicant has asserted that the combination does not teach the die having a top surface that is substantially coplanar with the top surface of the polymer base layer, the die includes a fluidic actuator to control fluid flow across the top surface of the die.  While the Examiner had acknowledged that the BENAVIDES does not disclose a die having a top surface that is coplanar with the polymer base, and uses the SCHLAUTMANN, but as Applicant has pointed out the SCHLAUTMANN reference only teaches a substrate in which all other components are built and 
In addition, the combination of references fail to teach or suggest the die includes a fluid actuator to control fluid flow across the top surface of the die.  
The Examiner has updated the search and reconsidered all of the applied reference and even though the SCHLAUTMANN reference teaches a planarization procedure…to keep the surface topography to an absolute minimum, the reference fails to teaches any other structural component on the apparatus itself, including the die.  The claimed subject matter includes features that are not known in the art or available in the cited references.  
All independent claims include similar claim language directed towards the die having a top surface that is substantially coplanar with the top surface of the polymer base layer
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797